Citation Nr: 1707422	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether an April 1993 rating decision that assigned a 10 percent initial rating for asthma should be revised on the basis of clear and unmistakable error.

2.  Whether an April 1993 rating decision that assigned an initial noncompensable rating for stress changes, both feet, plantar fasciitis and pes planus, should be revised on the basis of clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined an April 1993 rating decision that assigned initial ratings for asthma and stress changes of the feet, plantar fasciitis and pes planus (hereinafter "stress changes of the feet"), should not be revised on the basis of clear and unmistakable error (CUE).

The Veteran withdrew his request for a Board hearing in a December 2015 written statement.  See 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran has not identified an outcome determinative legal or factual error in the April 1993 rating decision with respect to the initial ratings assigned for asthma and stress changes of the feet.


CONCLUSION OF LAW

The criteria for revision of the April 1993 rating decision on the basis of CUE with respect to the initial ratings assigned for asthma and stress changes of the feet have not been met.  38 U.S.C.A. § 5019A (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, an April 1993 rating decision granted service connection for asthma and stress changes of the feet.  The April 1993 rating decision assigned an initial 10 percent rating for asthma and an initial noncompensable rating for stress changes of the feet.  The Veteran failed to perfect an appeal with respect to the initial rating assigned for asthma after the issuance of a July 1995 statement of the case and did not directly appeal the initial rating assigned for stress changes of the feet.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has established a three-part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

The Court has explained CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  In other words, when there is evidence both supporting and against a previous determination, it is impossible for the claimant to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Court has also explained that allegations that previous adjudications have improperly weighed and evaluated the evidence of record can never rise to the stringent definition of CUE.  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell, 3 Vet. App. at 313-14.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  The Court has further noted that a breach of VA's duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

Here, the Veteran has not made any specific allegations as to an error in the April 1993 rating decision with respect to the initial ratings assigned for asthma and stress changes in the feet.  In a March 2010 statement, the Veteran argued asthma should have been initially rated as 30 percent disabling, but he did not offer any specific reason as to why the higher rating was warranted.  Similarly, he contended he should have been provided a compensable rating for his bilateral foot disability, but he did not offer any specific reason as to why a compensable rating was warranted.  The Veteran's March 2010 statement is tantamount to a generalized allegation that the previous adjudication improperly weighed and evaluated the evidence of record and does not rise to the level of a valid CUE claim.

In his March 2010 notice of disagreement, the Veteran asserted VA did not conduct adequate examinations in August 1992.  As previously noted, a breach of VA's duty to assist cannot form a basis for a CUE claim.  Caffrey, 6 Vet. App. at 382.  Thus, the Veteran's contentions regarding the adequacy of the August 1992 examinations are not relevant in the context of this appeal.

In a July 2011 written statement, the Veteran asserted his asthma should be rated as 100 percent disabling since June 1992 because the only reason past VA examiners found his asthma to be mild was because he did not go to the doctor on a regular basis like he was supposed to.  As an initial matter, statements to this effect were not of record at the time of the April 1993 rating decision and cannot be considered in the CUE context.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (noting a CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision).  Secondly, these lay assertions are again, simply disagreements with how the evidence was weighed and considered in the previous determination, which does not rise to the level of CUE.  When there is evidence both supporting and against a previous determination, it is impossible for the claimant to succeed in showing that the result would have been manifestly different.  Simmons, 14 Vet. App. at 88.

In the July 2011 written statement, the Veteran further argued he should receive a retroactive 100 percent rating for asthma based on the Board's December 2003 findings with respect to his asthma medications and respiratory testing results.  However, the Board notes its December 2003 decision did not reference any evidence prior to December 1995 because it determined the April 1993 rating decision was final due to the failure to perfect an appeal after the issuance of the July 1995 SOC.  Further, the rating criteria for asthma were amended effective October 7, 1996.  See 61 Fed. Reg. 46729 (Sept. 5, 1996).  The asthma rating criteria prior to that date did not include consideration of medications or respiratory testing results.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  The current version of Diagnostic Code 6602 cannot be applied prior to its October 7, 1996 effective date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  Thus, the Veteran's assertions in the July 2011 written statement do not relate to the applicable rating criteria at the time of the April 1993 rating decision or during its appeal period and do not constitute a valid basis for revision of the April 1993 rating decision.

In a January 2017 informal hearing presentation, the Veteran's representative reiterated the Veteran's prior statements regarding the adequacy of the August 1992 VA examinations.  The Board again notes a CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision.  Pierce, supra.  The Board is not permitted to revisit the August 1992 VA examiner's findings in light of the Veteran's recent lay assertions regarding the adequacy of the examination.  Further, failures to fulfill the duty to assist are not CUE.

In sum, the Veteran has failed to establish the threshold matter of establishing an error in the April 1993 rating decision with respect to the initial ratings assigned for asthma and stress changes of the feet.  The record shows the April 1993 rating decision properly considered the evidence of record and applicable regulations in effect at that time.  The Veteran has simply failed to identify an outcome determinative legal or factual error in the April 1993 rating decision with respect to the initial rating assigned for asthma and stress changes of the feet.  Thus, the request for revision of the April 1993 decision of the basis of CUE must be denied.

The provision of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  As such, discussion of VA's duties to notify and assist is not warranted.


ORDER

Revision of the April 1993 rating decision on the basis of CUE with respect to the initial ratings assigned for asthma and stress changes of the feet is denied.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


